DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 06/21/2022.
	Claims 1-28 are currently pending and presented for examination.

Response to Arguments
Applicant’s remarks and amendments filed on06/21/2022 with respect to prior art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Terminal disclaimer has been received and approved. Double patenting rejection with respect to US Patent No. US 11,137,496 B2 is withdrawn .
Claim Rejections - 35 USC § 103
1	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Rothenbenrger et al.  (US Pub. No.: US 2012/0026294 A1), in view of Okazaki (US Pub. No.: US 2014/0347541 A1). 
	Regarding claim 26, Rothenbenrger et al. discloses a distance measurement method for a digital camera (Para 5 and 28; time of flight camera ) comprising:
capturing, by an imaging sensor (Para 28; image sensor) a subject image of a subject by performing actual exposure;
forming, by an imaging optical system (Para 35; optical receiving system 22) , the subject image;
         emitting, by a light emitter, a light along an optical axis direction of the imaging optical system (Para 28, 35; A light beam 14 which is generated by a light transmitter 12 ) ;
      receiving, by a light receiver, reflected light of the light from the subject (Para 36; light receiver 24);
          performing a distance measurement operation by the light emitter and the light receiver and an imaging operation by the image sensor ( Para 28,35-37;   a stereoscopic distance calculation can be carried out from image data of the two image sensors or a time of flight camera having a light transmitter, an image sensor and a time of flight measuring unit by means of which a time of flight between the transmission of a light beam by the light transmitter and the registration of the light beam in the pixel can be determined for each pixel of the image sensor. ) ;
            performing, the distance measurement operation in which the derivation of the distance to the subject is performed multiple times so as to derive a final distance ( Para 5;  The basic principle of the distance measurement of a time of flight camera thus corresponds to the laser scanner, only that the time of flight is measured a multiple of times for the individual pixels of the camera. ) ; and
             However, Rothenbenrger et al.   does not disclose performing control such that a display displays a motion image captured by the imaging sensor; and  performing control such that the display superimposes information relating to the distance to the subject for making a user accurately ascertain a relationship between a state of the subject and the final distance. 
                    Okazaki disclose performing control such that a display displays a motion image captured by the imaging sensor; and performing control such that the display superimposes information relating to the distance to the subject for making a user accurately ascertain a relationship between a state of the subject and the final distance (Fig. 5A;   Para 53;  Para 84-93; display controller 132 can further superimpose a guide image on the through image on which the distance image is superimposed to display the superimposed image on the display unit. The guide image is an image which indicates to the user a relationship between a plurality of colors used to display subjects and distances represented by the plurality of colors, a subject currently in focus (or a current focus position), and a relationship between an operation direction of focus ring 211 and a focus distance. an example is described where color A (e.g., purple) is associated with the area whose distance is 30 m or more, color B (e.g., blue) is associated with the area whose distance is 15 m or more and less than 30 m, color C (e.g., green) is associated with the area whose distance is 5 m or more and less than 15 m, color D (e.g., yellow) is associated with the area whose distance is 2 m or more and less than 5 m and color E (e.g., red) is associated with the area whose distance is less than 2 m.   ) . 
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothenbenrger with the teaching of Okazaki in order to display information related to subject distance so users can view subjects and distance information and adjust the distance of the subject from the camera to perform better focus and capture images with better quality.
	Regarding claim 28, the combination of Rothenbenrger and Okazaki teaches  the distance measurement method according to claim 26, further comprising: storing the final distance in a storage in correlation with a captured image by the image sensor ( Rothenbenrger; memory 32) (Okazaki; Para 42-52; 62;  display controller 132 can generate a distance image based on the distance information calculated by distance information obtaining unit 125, and superimpose the distance image on the through image to display the superimposed image on the display unit. The through image on which the distance image is superimposed is an image which is displayed by color-coding each subject with a color based on the calculated distance information. Image data stored in memory; and in order to get distance information to generate a distance image, distance information must have been stored first. ) .

Allowable Subject Matter
3.	Claims 1-13, 14, 15,16,17, 18,19,20, 21,22, 23 , 24,25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
             Regarding claim 1, prior art on record Iwasaki (US Pub. No.: US 2012/0050580 A1) discloses a distance measurement method for a digital camera (Fig.1; Para 40; image apparatus 11) comprising:
Capturing, by an imaging sensor (Para 46; The distance measuring image sensor 32, which is a CCD (charge coupled device) sensor, a CMOS (complementary metal oxide semiconductor) a subject by performing actual exposure; 
Emitting, by a light emitter, light (Para 52, 61; the distance measurement auxiliary light emitter 41 emits light to a subject, which reflects the light to be received by the distance measurement pixels in the distance measuring image sensor 32);
Receiving, by a light receiver, reflected light of the light from the subject ( Para 52; The distance measuring image sensor 32 receives light projected from the distance measurement auxiliary light emitter 41, which will be described later, to a subject, reflected off the subject, and incident on the pixels for distance measurement. The distance measuring image sensor 32 determines the distance to the subject based on the period from the projection of the light to the reception thereof by using what is called a TOF (time of flight) method and outputs distance information representing the distance to the subject.) ;
performing (Para 42; controller 40) a distance measurement operation by the light emitter and the light receiver (Para 52;The distance measuring image sensor 32 determines the distance to the subject based on the period from the projection of the light to the reception thereof by using what is called a TOF (time of flight) method and outputs distance information representing the distance to the subject.)  and an imaging operation by the image sensor (Para 64, 128; Subject light that enters the lens 51a is focused on the distance measuring image sensor 51b, and the imaging section 51 supplies not only an image signal carrying the formed subject image to the imaging control section 54 but also distance information on the distance to the subject, which has been imaged, to the distance information acquiring section 55.); 
performing the distance measurement operation (Para 81; the distance information acquiring section 55 acquires distance information from the distance measuring image sensor 51b at the time when the input control section 53 issues the instruction to the distance information acquiring section 55 and supplies the distance information to the recording control section 58.) in which the derivation of a distance to the subject is performed multiple times so as to derive a final distance  (Para 84;  four adjacent pixels in the distance measuring image sensor 51b (distance measuring image sensor 32) are formed of three RGB pixels that as a whole output an image signal and one distance measurement pixel. Now, the four adjacent pixels are considered as a block. An image signal carrying a captured image (hereinafter referred to as image information) and distance information are produced for each block. In other words, image information and distance information for each block in a captured image are related to each other by using coordinates representing the position of the block in the captured image. Since there is distance information for each block, there would be separate measurements for each block).
	However, none of the prior art discloses “in a case in which an erroneous measurement, in which an elapsed time from a light emission to a light reception of the light exceeds a predetermined time, or the light is not returned to be received by the light receiver, occurs predetermined times, indicating an error on a display” in combination of other limitation in its base claim.
Claims 2-25 are allowed as being dependent from claim 1.
	Claim 27 is allowed. 
	Regarding claim 27, Rothenbenrger et al. discloses a distance measurement method for a digital camera (Para 5 and 28; time of flight camera ) comprising:
capturing, by an imaging sensor (Para 28; image sensor) a subject image of a subject by performing actual exposure;
forming, by an imaging optical system (Para 35; optical receiving system 22) , the subject image;
         emitting, by a light emitter, a light along an optical axis direction of the imaging optical system (Para 28, 35; A light beam 14 which is generated by a light transmitter 12 ) ;
      receiving, by a light receiver, reflected light of the light from the subject (Para 36; light receiver 24);
          performing a distance measurement operation by the light emitter and the light receiver and an imaging operation by the image sensor ( Para 28,35-37;   a stereoscopic distance calculation can be carried out from image data of the two image sensors or a time of flight camera having a light transmitter, an image sensor and a time of flight measuring unit by means of which a time of flight between the transmission of a light beam by the light transmitter and the registration of the light beam in the pixel can be determined for each pixel of the image sensor. ) ;
            performing  the distance measurement operation in which the derivation of the distance to the subject is performed multiple times so as to derive a final distance ( Para 5;  The basic principle of the distance measurement of a time of flight camera thus corresponds to the laser scanner, only that the time of flight is measured a multiple of times for the individual pixels of the camera.).
However, none of the prior art discloses “wherein the light emitter makes the emission intensity lower when a focal distance indicated by the focusing state specification information of the digital camera is shorter” in combination of other limitation in its base claim” in combination of other limitation in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XI WANG/Primary Examiner, Art Unit 2696